FILED
                            NOT FOR PUBLICATION                               OCT 1 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 14-50026

               Plaintiff - Appellee,              D.C. No. 3:09-cr-02986-GT

  v.
                                                  MEMORANDUM*
CARLOS RAMOS-SANCHEZ,

               Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Southern District of California
                  Gordon Thompson, Jr., District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Carlos Ramos-Sanchez appeals from the district court’s judgment and

challenges the 14-month consecutive sentence imposed upon revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Ramos-Sanchez first contends that the district court erred by failing to (i)

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
independently calculate the Sentencing Guidelines range, (ii) consider the

applicable 18 U.S.C. § 3553(a) sentencing factors, other than deterrence, and (iii)

explain adequately the sentence imposed. We disagree. The record reflects that

the district court adopted the correctly-calculated Guidelines range provided by the

probation officer, adequately considered the applicable section 3553(a) sentencing

factors, and sufficiently explained the sentence. See United States v. Carty, 520

F.3d 984, 992-93 (9th Cir. 2008) (en banc).

      Ramos-Sanchez also contends that his sentence is substantively

unreasonable. The district court did not abuse its discretion in imposing Ramos-

Sanchez’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The 14-

month consecutive sentence is substantively reasonable in light of the totality of

the circumstances and the 18 U.S.C. § 3583(e) sentencing factors. See U.S.S.G.

§ 7B1.3(f); Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                    14-50026